DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Non-Final Rejection filed on 6/22/2021.
 Status of Claims:
Claims 1-24 are pending in this Office Action.
Claims 23-24 are added.
Claims 1-2, 7, and 11 are amended.
Response to Arguments
Applicant’s arguments filed in Applicant Arguments/Remarks filed 9/22/2021 regarding to arguments on claims 1 and 7 have been considered but they are not persuasive. 
Respect to claims 1 and 7; Applicant argued that Mizutani fails to disclose “obtaining of metadata and the index processing is not associated with any search result or search keyword”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits as seen in paragraphs [0052-0053], Mizutani clearly discloses “the indexer 4 of the host system 1, each search engine individually performs the process of indexing the file systems so that search information is always kept up-to-date. Information to be indexed includes not only the basic information such as a document name and size” , also Fig. 6, paragraph [0074] “the host system accepts login as well as the entry of the search criteria” which indicates that what user requests to search for, it is obvious that user has to enter at least one of the search keyword to look 
Also, Applicant argued that Cucerzan fails to disclose “output a search result to arbiter and wherein the arbiter is configured to perform an arbitration based on results received from N search engines, to obtain a first search result corresponding to the first search table”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits as seen in Fig. 7, paragraphs [0006, 0007], Cucerzan clearly disclose module 706 arbitrate the specialized content with the search results and the language model to produce more relevant results to the user, it is obvious that module 706 is an arbiter to arbitrate the search result. See paragraph [0028] Arbitration component 106. 
Therefore, it is clear that Mizutani and Cucerzan encompassed the limitations of claims 1 and 7 recited above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-3, 6, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2010/0106712), in view of Cucerzan et al. 
(US 2007/0078822) “Cucerzan”.
Regarding Claim 1; Mizutani discloses an apparatus, comprising: 
N search engines, wherein N is an integer greater than 1, the N search engines are configured to access a N subtables of a first search table, the first search table corresponds to a first search algorithm (Mizutani: Figs. 2, 6 – Search engines 5a..5n, Indexer 4 “first search table” uses to dispatch which search engine to be crawled based on the information of the search engine management DB 7, Indexer 53 of each search engines are subtables to search information for File system group);
each search engine in the N search engines is configured to: receive a first search keyword, wherein the first search keyword is associated with the first search table, and wherein the N search engines are associated with the first search table; search, according to the first search algorithm, a respectively corresponding subtable of the first search table, to determine whether an entry that matches the first search keyword exists in the respective corresponding subtable of the first search table (Mizutani: Figs. 2, 6, 8; paragraphs [0052-0057, 0079-0081] – search process); 
Mizutani does not explicitly disclose an arbiter; output a search result to the arbiter and wherein the arbiter is configured to perform an arbitration based on search results received from the N search engines, to obtain a first search result corresponding to the first search table. However, Cucerzan discloses an arbiter; output a search result to the arbiter and wherein the arbiter is configured to perform an arbitration based on (Cucerzan: paragraphs [0006, 0007] – method that facilitate utilizing search results to arbitrate specialized content;  an arbitration component that generates a query language model from results returned by the search engine in response to the user’s query). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Cucerzan into the teachings of Mizutani to provide arbitration component to facilitate utilizing search results to resolve ambiguity and arbitrate specialized content for returning query results to a user as taught by Cucerzan.
Regarding Claim 2; Mizutani discloses wherein the apparatus further comprises: a dispatcher; and at least one memory storing a correspondence between an identifier of the first search table and identifiers of the N search engines; and wherein the dispatcher is configured to determine, according to the HW 84026077USo4 -40-identifier of the first search table and the correspondence, that the first search table corresponds to the N search engines (Mizutani: Figs. 2; 9; paragraphs [0079-0080]  – search Indexer 4 dispatches a crawler to the relevant search engine; The indexer 53 of the search engine that is the dispatch destination of the crawler acquires the crawler, and determines, with reference to the index history included in the crawler. The determination result is sent to the Indexer 4 from the indexer 53).
Regarding Claim 3; Mizutani discloses wherein: the N search engines comprise a first search engine, and the first search engine comprises a local dispatcher, a first search unit, and a local arbiter; the first search unit is configured to access a subtable of the first search table; the local dispatcher is configured to receive the first search (Mizutani: Fig. 6; paragraphs [0066-0069] – search process; internal configuration of each search engines 5a..5n, Indexer 53 “first search table”, File system group 54 “subtables”); and Cuceran discloses the local arbiter is configured to: arbitrate the second search result output by the first search unit, and output the search result to the arbiter (Cucerzan: paragraph [0006, 0007] – method that facilitate utilizing search results to arbitrate specialized content;  an arbitration component that generates a query language model from results returned by the search engine in response to the user’s query).
Regarding Claim 6; Mizutani discloses wherein only one respective subtable of the first search table is accessible by each search engine of the N engines, wherein any entry in a subtable N1 is different from a plurality of entries in a subtable N2 (Mizutani: Figs. 2, 6: each indexer 53 ”subtable” in each search engine). 
Regarding Claims 12-14 and 17; note the rejection of claims 1-3 and 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2010/0106712), in view of Cucerzan et al. (US 2007/0078822) “Cucerzan”, and further in view of Takatsuka et al. (US 2005/0076024) “Takatsuka”.
Regarding Claim 4; Mizutani discloses wherein the N search engines comprise a first search engine and a second search engine (Mizutani:3 Fig. 2);
a subtable that is of the first search table and is accessible by the first search engine is a first subtable; a subtable that is of the first search table and is accessible by the second search engine is a second subtable (Mizutani: Figs. 2, 6 – first search table “indexer 4”, subtables of the first search engine and the second engines “indexer 53”). Mizutani and Cucerzan do not explicitly disclose the apparatus is further configured to adjust ranges of entries that can be accessed by the N search engines, wherein the subtable that is of the first search table and is accessible by the first search engine is adjusted to a third subtable, the third subtable comprises all entries, except HW 84026077USo4 -41-a first entry, in the first subtable, the subtable that is of the first search table and can be accessed by the second search engine is adjusted to a fourth subtable, and the fourth subtable comprises all entries in the second subtable and the first entry.  However, Takatsuka discloses adjust ranges of entries that can be accessed by the N search engines, wherein the subtable that is of the first search table and can be accessed by the first search engine is adjusted to a third subtable, the third subtable comprises all entries, except HW 84026077USo4 -41-a first entry, in the first subtable, the subtable that is of the first search table and is accessible by the second search engine is adjusted to a fourth subtable, and the fourth subtable comprises all entries in the second subtable and the first entry (Takatsuka: paragraph [0011] – the search expression dividing unit can adjust, for each of the tables of the databases, the number of records included in the search range based on the response rate of the database corresponding to the table). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Takatsuka into the teachings of Mizutani and Cucerzan to enable flexible operations during execution of a search, such as checking the progress status, predicting the time required for the search and permitting an interrupt by other processes, in a distributed database system as taught by Takatsuka (par. 0006).
Regarding Claim 15; note the rejection of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2010/0106712), in view of Cucerzan et al. (US 2007/0078822) “Cucerzan”, in view of Gutlapalli et al. (US 2011/0191312) “Gutlapalli”, and further in view of Tellegas et al. (US 6,957,272) “Tellegas”.
Regarding Claim 5; Mizutani and Cucerzan disclose wherein the apparatus further comprises: a dispatcher; and wherein the arbiter is further configured to send the search result corresponding to the first search table to the dispatcher (Cucerzan: paragraph [0006, 0007] – method that facilitate utilizing search results to arbitrate specialized content;  an arbitration component that generates a query language model from results returned by the search engine in response to the user’s query); Mizutani and Cucerzan do not explicitly disclose the dispatcher is further configured to store a mapping relationship between the search result corresponding to the first search table and the first search keyword. However, Gutlapalli discloses the arbiter is further (Gutlapalli: Fig. 3 – search engine adapter 335 sends query “search keyword”/result pairs 385 to Search service module 330 ). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Gutlapalli into teachings Mizutani and Cucerzan to include data sources 1-N to get whatever additional information is desired and available as taught by Gutlapalli.
Mizutani, Cucerzan and Gutlapalli do not disclose acquire a second search keyword, and determine, according to the mapping relationship between the first search result corresponding to the first search table and the first search keyword, that a search result corresponding to the second search keyword is the search result corresponding to the first search table, wherein the second search keyword is equal to the first search keyword. However, Tellagas discloses acquire a second search keyword, and determine, according to the mapping relationship between the first search result corresponding to the first search table and the first search keyword, that a search result corresponding to the second search keyword is the search result corresponding to the first search table, wherein the second search keyword is equal to the first search keyword (Tellagas: Fig. 4; col. 4, lines 39-67 through col. 5, lines 1- 9 – current search result is transmitted to a next neighboring lookup engine and search again). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective 
Regarding Claim 16; note the rejection of claims 5. The instant claim recites substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 7, 8-9, 19-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2010/0106712), in view of Cucerzan et al. (US 2007/0078822) “Cucerzan”, and further in view of Uszkoreit et al. (US 9251202) “Uszkoreit”.
Regarding Claim 7; Mitzutani discloses an apparatus comprising: 
a dispatcher (Mizutani: Fig. 2 – The indexer 4 of the host system 1 determines a search engine to be crawled based on the information of the search engine management DB 7);
and Mizutani does not disclose an arbiter. However, Cucerzan discloses an arbiter (Cucerzan: paragraph [0006, 0007] – method that facilitate utilizing search results to arbitrate specialized content;  an arbitration component that generates a query language model from results returned by the search engine in response to the user’s query). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Cucerzan into the teachings of Mizutani to provide arbitration component to facilitate utilizing search results to resolve ambiguity and arbitrate specialized content for returning query results to a user as taught by Cucerzan.
(Mizutani: Figs. 1,2 – e.g. dispatch to search engine 104a or 5a), Mizutani and Cucerzan do not explicitly disclose wherein the first search algorithm corresponds to a first search table, the first search engine corresponds to a subtable of a first search table and a subtable of a second search table, the second search table corresponds to a second search algorithm different from the first search algorithm, and the first search engine is configured to obtain a search result corresponding to the first search keyword (Uszkoreit: col. 1, lines 14-26 – each corpora “table” using different search algorithm and provide search results). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Uszkoreit into the teachings of Mizutani and Cucerzan to provide a search engine can search the various corpora using different search algorithms that provide access to a wide variety of recourses as taught by Uszkoreit.
dispatch a second search keyword corresponding to a second search algorithm to the first search engine, wherein the first search engine is configured to obtain a search result corresponding to the second search keyword (Uszkoreit: col. 1, lines 23-26 – each corpora “table” using different search algorithm and provide search results)  and to output the search result corresponding to the first search keyword to an arbiter and to output the search result corresponding to the second search keyword to the arbiter; and wherein the arbiter is configured to receive the search result corresponding to the first search keyword and the search result corresponding to the second search (Cucerzan: paragraph [0006, 0007] – method that facilitate utilizing search results to arbitrate specialized content; an arbitration component that generates a query language model from results returned by the search engine in response to the user’s query).
Regarding Claim 8; Mizutani discloses wherein the apparatus further comprises:  at least one memory storing a correspondence between an identifier of the first search table and identifiers of the first search engines; and wherein the dispatcher is configured to determine, according to the HW 84026077USo4 -40-identifier of the first search table and the correspondence between the identifier of the first search table and the identifier of the first search engine, that the first search table corresponds to the first search engine (Mizutani: Figs. 2; 9; paragraphs [0079-0080]  – search Indexer 4 dispatches a crawler to the relevant search engine; The indexer 53 of the search engine that is the dispatch destination of the crawler acquires the crawler, and determines, with reference to the index history included in the crawler. The determination result is sent to the Indexer 4 from the indexer 53).
Regarding Claim 9; Uszkoreit further discloses wherein the memory is further configured to store a correspondence between an identifier of the second search table and the identifier of the first search engine; and wherein the global dispatcher is further configured to determine, according to the identifier of the second search table and the correspondence between the identifier of the second search table and the identifier of the first search engine, that the second search table corresponds to the first search engine (Uszkoreit: col. 1, lines 31-36). 
Regarding Claim 23. Uszkoreit further discloses wherein the processor is implemented by an application specific integrated circuit (ASIC) (Uszkoreit: col. 8, line 63-66 - The apparatus can include special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application-specific integrated circuit).
Regarding Claims 18-20 and 24; note the rejection of claims 7-9 and 23. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 11 and  22 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (US 2010/0106712), in view of Cucerzan et al. (US 2007/0078822) “Cucerzan”, in view of Uszkoreit et al. (US 9251202) “Uszkoreit”, and further in view of Takatsuka et al. (US 2005/0076024) “Takatsuka”.
Regarding Claim 11; Mizutani discloses wherein the N search engines comprise a first search engine and a second search engine (Mizutani:3 Fig. 2);
a subtable that is of the first search table and is accessible by the first search engine is a first subtable; a subtable that is of the first search table and is accessible by the second search engine is a second subtable (Mizutani: Figs. 2, 6 – first search table “indexer 4”, subtables of the first search engine and the second engines “indexer 53”). Mizutani, Cucerzan and Uszkoreit do not explicitly disclose the apparatus is further configured to adjust ranges of entries that can be accessed by the N search engines, wherein the subtable that is of the first search table and is accessible by the first search engine is adjusted to a third subtable, the third subtable comprises all entries, except HW 84026077USo4 -41-a first entry, in the first subtable, the subtable that is of the first search table and can be accessed by the second search engine is adjusted to a fourth subtable, and the fourth (Takatsuka: paragraph [0011] – the search expression dividing unit can adjust, for each of the tables of the databases, the number of records included in the search range based on the response rate of the database corresponding to the table). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to combine the teachings of Takatsuka into the teachings of Mizutani, Cucerzan and Uszkoreit to enable flexible operations during execution of a search, such as checking the progress status, predicting the time required for the search and permitting an interrupt by other processes, in a distributed database system as taught by Takatsuka (par. 0006).
Regarding Claim 22; note the rejection of claim 11. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153